Citation Nr: 9915467	
Decision Date: 06/02/99    Archive Date: 06/15/99

DOCKET NO.  97-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 0 percent for service 
connected residuals of a fracture of the fifth metacarpal of 
the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran's DD 214 reflects a period of active duty from 
September 1951 to September 1953.

This appeal arises from a May 1996 rating decision from the 
Columbia, South Carolina Regional Office (RO) that granted 
service connection for residuals of a fracture of the fifth 
metacarpal of the right hand with an evaluation of 0 percent.  
A Notice of Disagreement was filed in May 1997 and a 
Statement of the Case was issued in May 1997.  A substantive 
appeal was filed in June 1997 with no hearing requested.

This case was remanded in August 1998 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 0 percent 
for residuals of a fracture of the fifth metacarpal of the 
right hand is plausible, and all relevant evidence necessary 
for an equitable disposition of the appeal has been obtained 
by the RO.

2.  The veteran's residuals of a fracture of the fifth 
metacarpal of the right hand include subjective complaints of 
pain; the current clinical findings do not demonstrate 
extremely unfavorable ankylosis, limitation of motion, 
functional loss, or neuromuscular deficit.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 0 
percent for residuals of a fracture of the fifth metacarpal 
of the right hand have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5227 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records from December 1952 show that the 
veteran had a fracture of the base of the right fifth 
metacarpal into the carpometacarpal joint at that level, with 
slight distal displacement of the small chip fragment of the 
base.

In February 1996, the veteran filed a claim for service 
connection for a fracture of his right hand. 

A VA outpatient record from November 1994 shows the veteran 
complained of pain in his joints and in all bones of his 
body, including the joints of his hands.  The diagnostic 
impressions included osteoarthritis, acute, active.  

By rating action of May 1996, service connection for 
residuals of a fracture of the fifth metacarpal of the right 
hand was granted with an evaluation of 0 percent.  The 
current appeal to the Board arises from this decision.

On a VA examination in March 1998, the veteran reported 
diffuse pain across the dorsum of the right hand, 
particularly between the fourth and fifth and third and 
fourth metacarpals.  He was right handed.  He reported pain 
with grasping and driving and that he had some element of 
pain everyday and used pain medication.  The pain would ease 
off when he would stop doing grasping activities.  The 
examination of the right hand showed that the veteran was 
noted to have multiple tremors and was difficult to evaluate 
secondary to his tremors.  The veteran had full range of 
motion of his right hand.  He had diffuse pain on palpation 
of the soft tissues between the fourth and fifth metacarpals.  
The x-rays showed small heterotopic focus of bone over the 
dorsum of the distal phalangeal joint of the small finger.  
The examiner interpreted this finding as "possible" 
evidence of a fifth metacarpal fracture, which was healed 
without angulation.  Also shown by X-rays were degenerative 
arthritis and evidence of a healed fracture of the fourth 
finger (which has not been accorded service connection).  The 
examiner noted that the veteran had "excellent" range of 
motion and strength and concluded that there was only mild 
disability secondary to pain.   

In September 1998 the veteran was requested to provide the 
approximate dates of treatment for his service-connected 
finger disorder.  He indicated that he was receiving 
treatment only through VA.  Up-to-date VA records which were 
received were negative for references to the claimed 
disability.  

On a VA examination in November 1998, the veteran reported 
intermittent focused pain in the metacarpophalangeal joint, 
fifth finger of his right hand with occasional radiation 
proximally into the arm.  Activity made it worse and rest 
helped.  The examination of the right hand showed that active 
range of motion of the right upper extremity was within 
normal limits in all joints.  Sensation was intact to pin 
prick and light touch over upper extremity dermatomes, and 
muscle strength was 5/5 in all joints.  Deep tendon reflexes 
were present and equal.  There was no pain on palpation of 
the metacarpophalangeal joint, fifth finger of the right 
hand, and there was no evidence of any edema or erythema.  
There was no evidence of any crepitus on range of motion of 
the metacarpophalangeal joint and there were no other focal 
neuromuscular deficits.  The diagnoses included pain in the 
metacarpophalangeal joint, fifth finger of the right hand 
with no evidence of any significant focal neuromuscular 
deficits on this examination.  There was no limitation of 
activity on examination, and no functional loss due to pain 
on examination.  There was very mild pain on palpation of the 
metacarpophalangeal joint.  There was no excess fatigability 
in coordination on movement.  There was no additional loss of 
range of motion of the right wrist or fifth finger.  The 
veteran stated that there was pain on use.  The examiner did 
not see any weakened movement, excess fatigability or 
incoordination.


II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service 
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity, or atrophy of disuse.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Additionally, it is the intent of the 
rating schedule to recognize actually painful joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Court has also held that unlike claims for increased 
ratings, where the current level of disability is of primary 
importance, "staged ratings" or separate ratings for 
separate periods of time based on the facts found may be 
assigned following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the May 1996 rating action was an initial grant of service 
connection for the veteran's residuals of a fracture of the 
fifth metacarpal of the right hand, the Board will consider 
the proper evaluation(s) to be assigned for the veteran's 
service connected residuals of a fracture of the fifth 
metacarpal of the right hand in accordance with Fenderson.  

By rating action in May 1996, service connection was awarded 
for residuals of a fracture of the fifth metacarpal of the 
right hand; a 0 percent rating was assigned from February 
1996 under Diagnostic Code 5227 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  

Under applicable criteria, the current rating of 0 percent 
contemplates ankylosis of any finger other than the thumb, 
index finger, or middle finger of the major or minor 
extremity.  Extremely unfavorable ankylosis will be rated as 
amputation under diagnostic code 5156.  38 C.F.R. Part 4, 
Diagnostic Code 5227.

In rating the severity of ankylosis and limitation of motion 
of single digits and combinations of digits, the following 
rule will be observed:  when only one joint of a digit is 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable ankylosis.  38 C.F.R. § 4.71a.  

Amputation of the little finger without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto 
will be rated as 10 percent disabling.  38 C.F.R. Part 4, 
Diagnostic Code 5156.

The record does not support the veteran's claim for a rating 
in excess of 0 percent, during any period from the initial 
grant of service connection which was effective in 1996, as 
there is no evidence of extremely unfavorable ankylosis or 
impairment of function to the extent that a compensable 
rating is warranted.  At the March 1998 and November 1998 VA 
examinations, there was normal range of motion of the entire 
right hand and muscle strength was 5/5.  No pain on palpation 
or crepitus was reported. 

Moreover, the Board has reviewed the considerations set forth 
in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995), and concludes that the veteran's 
residuals of a fracture of the fifth metacarpal of the right 
hand do not include additional range of motion loss due to 
pain on use or during flare ups to the extent that the 
criteria for increased rating based on limitation of motion 
under would be met.  The VA examiner at the November 1998 
examination indicated that the veteran reported pain on use, 
however there was no weakened movement, excess fatigability, 
or incoordination.  The Board finds that these objective 
observations are not indicative of additional disability such 
as to warrant an evaluation greater than 0 percent under DC 
5227 or DC 5156.

In summary, when consideration is given to the veteran's 
symptomatology and to his occupational and social 
functioning, the preponderance of the evidence clearly 
establishes that a rating in excess of 0 percent from the 
initial grant of service connection is not warranted.


ORDER

Entitlement to a rating in excess of 0 percent for residuals 
of a fracture of the fifth metacarpal of the right hand is 
denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

